            CASE 0:20-cv-01929-SRN-HB Doc. 25 Filed 11/02/20 Page 1 of 1

Brock Fredin
Phone: (612) 424-5512 ● E-Mail: brockfredinlegal@icloud.com


                                                                    Date: November 2, 2020
BY ECF

Susan Richard Nelson
United States District Court
316 Robert St N
Saint Paul, MN 55101

         Re:      Fredin v. Miller et al., Case No. 18-CV-466-SRN-HB
                  Fredin v. Middlecamp, Case No. 17-CV-3058-SRN-HB
                  Fredin v. Kreil, Case No. 20-CV-01928-SRN-HB

Dear Judge Nelson:

I am writing in reference to an extension request related to the November 2, 2020 due date
for my response to Defendants request for a temporary restraining order and/or emergency
sanction.

Specifically, I am requesting an additional three (3) days to file my brief. This would
provide a new due date of November 5, 2020.

Thank You for Your continued courtesies and attention to this matter.




                                                              Respectfully submitted,




                                                              s/ Brock Fredin
                                                              Brock Fredin
cc:      Karl Johann Breyer (by ECF)
cc:      Anne M. Lockner (by ECF)
